Exhibit 10.74

2011 Base Salaries, 2011 Target Incentive

Opportunity Percentages, and 2011 Equity Awards for Named Executive Officers

 

Executive Officer

   2011
Base  Salary      2011
Target
Incentive Award
Opportunity
(% of base salary)     2011
Equity Awards           Stock
Options
($)      Performance
Units
($)      Time-Based
Restricted
Stock Units
($)  

Myron E. Ullman, III

Chairman of the Board and

Chief Executive Officer

   $ 1,500,000         125 %    $ 3,600,000       $ 4,800,000       $ 1,600,000
  

Michael P. Dastugue

Executive Vice President and

Chief Financial Officer

   $ 575,000         75 %    $ 625,000       $ 312,500       $ 312,500   

Janet Dhillon

Executive Vice President,

General Counsel and Secretary

   $ 550,000         75 %    $ 500,000       $ 250,000       $ 250,000   

Thomas M. Nealon

Group Executive Vice President

   $ 675,000         75 %    $ 850,000       $ 425,000       $ 425,000   

Michael T. Theilmann

Group Executive Vice President

   $ 700,000         75 %    $ 1,000,000       $ 500,000       $ 500,000   